Case 18-02004-jrs              Doc 22       Filed 12/14/18 Entered 12/14/18 11:43:24                       Desc Main
                                            Document      Page 1 of 7


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                     GAINESVILLE DIVISION

IN RE:                         :    CHAPTER 7
                               :
LAPRADE’S MARINA, LLC,         :    CASE NO. 15-20697-JRS
                               :
      Debtor.                  :
                               :
S. GREGORY HAYS, AS CHAPTER 7  :
TRUSTEE FOR LAPRADE’S MARINA, :
LLC, DEBTOR,                   :
                               :
      Plaintiff,               :
V.                             :    Adv. Pro. No. 18-02004-jrs
                               :
PETER DOMINIC ANZO,            :
CHRISTINE ANZO, PERFORMANCE    :
CONSULTING PARTNERS, LLC, and  :
JOHN DOES 1 – 10,              :
                               :
      Defendants.              :
                  STIPULATION EXTENDING DEADLINES
           Defendants Christine Anzo, and Performance Consulting Partners, LLC (collectively, the

“Defendants”) and Plaintiff S. Gregory Hays, as Chapter 7 Trustee (“Plaintiff”) for the Estate of

LaPrade’s Marina, LLC, Debtor, in the above-captioned adversary proceeding (the “Adversary

Proceeding”)(collectively, the Defendants and Plaintiff are the “Parties”)1, by and through their

undersigned attorneys, seek to extend certain deadlines in the Adversary Proceeding and hereby

request the entry of an Order—substantially in the form as the order attached as Exhibit A hereto—

approving this Stipulation and stipulate and agree as follows:


           1.       The Parties previously filed a Joint Report of Rule 26(f) Conference and Discovery

Plan (the “Joint Report”) in which the Parties agreed to certain deadlines in the Adversary

Proceeding;

           2.       The Joint Report noted that the Joint Report was without prejudice to the rights of



1
    Defendant Peter Anzo, acting pro se, is not a party to this Stipulation and does not consent to the extension.
Case 18-02004-jrs       Doc 22     Filed 12/14/18 Entered 12/14/18 11:43:24            Desc Main
                                   Document      Page 2 of 7


the Parties to enter into additional discovery plans or to amend the Joint Report;

       3.      Paragraph 3 of the original Joint Report indicates that discovery shall be completed

by September 7, 2018, subject to modification by the Court with the consent of the Parties or for

good cause shown;

       4.      Paragraph 4(d) of the original Joint Report indicates that all dispositive motions,

including Motions for Summary Judgment, will be filed by October 9, 2018;

       5.      Upon consideration of the Joint Report, the Court entered an Order on Rule 26(f)

Report dated May 11, 2018 [Doc. No. 12] (the “Discovery Order”) in which the Court approved

the time limits and provisions stated in the Joint Report;

       6.      The Parties stipulate and agree that paragraph 3 of the Joint Report and the

Discovery Order are amended to extend the duration of discovery until January 31, 2019 such that

discovery shall now be completed by January 31, 2019, subject to modification by the Court with

the consent of the Parties or for good cause shown;

       7.      The Parties further stipulate and agree that paragraph 4(d) of the Joint Report and

the Discovery Order are amended to extend the deadline for the filing of dispositive motions until

February 28, 2019, such that all dispositive motions, including Motions for Summary Judgment,

shall now be filed by February 28, 2019, subject to modification by the Court with the consent of

the Parties or for good cause shown; and

       8.      Except as otherwise expressly provided herein, nothing contained herein shall be

deemed or construed as a waiver of any legal or factual position or contention of any of the Parties

or shall limit any right of the Parties to seek further extensions in the Adversary Proceeding.

              CONSENT SIGNATURES CONTINUED ON FOLLOWING PAGE 	




                                                 2
Case 18-02004-jrs     Doc 22     Filed 12/14/18 Entered 12/14/18 11:43:24    Desc Main
                                 Document      Page 3 of 7


       Consented and agreed to this 29th day of November, 2018.

LAW OFFICES OF HENRY F. SEWELL JR., LLC

/s/ Henry F. Sewell, Jr.
Henry F. Sewell, Jr.
Georgia Bar No. 636265
2964 Peachtree Road NW, Suite 555
Atlanta, GA 30305
 (404) 926-0053
hsewell@sewellfirm.com
Counsel for S. Gregory Hays, as Chapter 7 Trustee of LaPrade’s Marina, LLC



CHRISTINE ANZO

/s/ Louis G. McBryan (signed with express consent)
Louis G. McBryan, Esq.
McBryan, LLC
Building B-3, Suite 100
6849 Peachtree Dunwoody Road
Atlanta, GA 30328
Counsel for Christine Anzo

PERFORMANCE CONSULTING PARTNERS, LLC

/s/ Scott B. Riddle (signed with express consent)
Scott B. Riddle, Esq.
Law Office of Scott B. Riddle, LLC
Suite 1800, Tower Place 100
3340 Peachtree Road, NE
Atlanta, GA 30326
Counsel for Performance Consulting Partners, LLC




                                              3
Case 18-02004-jrs   Doc 22   Filed 12/14/18 Entered 12/14/18 11:43:24   Desc Main
                             Document      Page 4 of 7


                                     Exhibit A
Case 18-02004-jrs        Doc 22     Filed 12/14/18 Entered 12/14/18 11:43:24            Desc Main
                                    Document      Page 5 of 7


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

IN RE:                                        :       CHAPTER 7
                                              :
LAPRADE’S MARINA, LLC,                        :       CASE NO. 15-20697-JRS
                                              :
         Debtor.                              :
                                              :
S. GREGORY HAYS, AS CHAPTER 7                 :
TRUSTEE FOR LAPRADE’S MARINA,                 :
LLC, DEBTOR,                                  :
                                              :
         Plaintiff,                           :
V.                                            :       Adv. Pro. No. 18-02004-jrs
                                              :
PETER DOMINIC ANZO,                           :
CHRISTINE ANZO, PERFORMANCE                   :
CONSULTING PARTNERS, LLC, and                 :
JOHN DOES 1 – 10,                             :
                                              :
         Defendants.                          :

          ORDER APPROVING STIPULATION AND EXTENDING DEADLINES
         Upon the Stipulation Extending Deadlines (the “Stipulation”) by Defendants Christine

Anzo, and Performance Consulting Partners, LLC (collectively, the “Defendants”) and Plaintiff

S. Gregory Hays, as Chapter 7 Trustee (“Plaintiff”) for the Estate of LaPrade’s Marina, LLC,

Debtor, in the above-captioned adversary proceeding (the “Adversary Proceeding”)(collectively,

the Defendants and Plaintiff are the “Parties”) and the Court having reviewed the Stipulation, after

due deliberation and sufficient good cause appearing therefore with no further notice or

opportunity for a hearing being required, it is hereby ORDERED that:


         1.      The Stipulation is approved in its entirety such that the extended time limits and

provisions stated in the Stipulation are approved. Capitalized, but undefined, terms set forth herein

shall have the meaning ascribed to such terms in the Stipulation;
Case 18-02004-jrs       Doc 22     Filed 12/14/18 Entered 12/14/18 11:43:24              Desc Main
                                   Document      Page 6 of 7


       2.      The Joint Report and the Discovery Order are amended to extend the duration of

discovery until January 31, 2019, such that discovery shall now be completed by January 31, 2019,

subject to modification by the Court with the consent of the Parties or for good cause shown;

       3.      The Joint Report and the Discovery Order are amended to extend the deadline for

the filing of dispositive motions until February 28, 2019, such that all dispositive motions,

including Motions for Summary Judgment, shall now be filed by February 28, 2019, subject to

modification by the Court with the consent of the Parties or for good cause shown;

       4.      Notwithstanding the possible applicability of any Federal Rules of Bankruptcy

Procedure or otherwise, this Order shall be immediately enforceable upon entry;

       5.      Except as otherwise expressly provided herein or in the Stipulation, nothing

contained herein shall be deemed or construed as a waiver of any legal or factual position or

contention of any of the Parties or shall limit any right of the Parties to seek further extensions in

the Adversary Proceeding; and

       6.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the interpretation or implementation of this Order.

                                     ***END OF ORDER***


	




                                                  2
Case 18-02004-jrs     Doc 22     Filed 12/14/18 Entered 12/14/18 11:43:24    Desc Main
                                 Document      Page 7 of 7


Prepared and presented by:


LAW OFFICES OF HENRY F. SEWELL JR., LLC

/s/ Henry F. Sewell, Jr.
Henry F. Sewell, Jr.
Georgia Bar No. 636265
2964 Peachtree Road NW, Suite 555
Atlanta, GA 30305
 (404) 926-0053
hsewell@sewellfirm.com
Counsel for S. Gregory Hays, as Chapter 7 Trustee of LaPrade’s Marina, LLC



LOUIS G. MCBRYAN, ESQ.

/s/ Louis G. McBryan (signed with express consent)
Louis G. McBryan, Esq.
McBryan, LLC
Building B-3, Suite 100
6849 Peachtree Dunwoody Road
Atlanta, GA 30328
Counsel for Christine Anzo

SCOTT B. RIDDLE, ESQ.

/s/ Scott B. Riddle (signed with express consent)
Scott B. Riddle, Esq.
Law Office of Scott B. Riddle, LLC
Suite 1800, Tower Place 100
3340 Peachtree Road, NE
Atlanta, GA 30326
Counsel for Performance Consulting Partners, LLC




                                              3
